Citation Nr: 1454541	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  08-07 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to chemical exposure in service.

2.  Entitlement to service connection for an eye disorder, diagnosed as amblyopic congenital, including as secondary to the diabetes mellitus.

3.  Entitlement to service connection for a foot disorder.

4.  Entitlement to service connection for hypertension, including as secondary to chemical exposure.

5.  Entitlement to service connection for breathing problems, including as a result of chemical or asbestos exposure.

6.  Entitlement to service connection for tendonitis, including as due to undiagnosed illness.

7.  Entitlement to service connection for fatigue, including as due to undiagnosed illness.

8.  Entitlement to service connection for joint pain, including as due to undiagnosed illness.

9.  Entitlement to service connection for sleep apnea, including as secondary to the service-connected disability of tension headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985 and from May 1986 to March 1994.

This appeal to the Board of Veterans Appeals (Board/BVA) is from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, in support of these claims, the Veteran testified at a hearing at the RO before the undersigned Veteran's Law Judge of the Board, in other words at a Travel Board hearing.  A transcript of the proceeding is of record.

The claims of entitlement to service connection for an eye disorder, foot disorder, hypertension, diabetes, and sleep apnea are being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  However, the Board is going ahead and deciding the remaining claims.


FINDINGS OF FACT

1.  The most probative (meaning most competent and credible) medical and other evidence of record indicates the Veteran's multiple-joint pain is the result of known, rather than unknown, diagnoses - namely, degenerative joint disease (DJD), i.e., arthritis, and degenerative disc disease (DDD) that are unrelated to his military service and specifically not to any symptoms, disease or injury during his service.

2.  The most probative (again, meaning most competent and credible) medical and other evidence of record indicates his fatigue is the result of a known, rather than unknown, diagnosis - namely, obstructive sleep apnea that also is unrelated to his military service and specifically not to any symptoms, disease or injury during his service.

3.  As well, the most probative (most competent and credible) medical and other evidence of record indicates his breathing disorder is the result of a known, rather than unknown, diagnosis - namely, a restrictive disorder having nothing to do with his military service and specifically not to any symptoms, disease or injury during his service.



CONCLUSION OF LAW

The Veteran's claimed multiple-joint pain, tendonitis, fatigue, and breathing disorder are not shown to be the result of disease or injury incurred in or aggravated by his active military service and may not be presumed to have been incurred during his service, including as manifestations of undiagnosed illnesses.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 1137 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317, 3.655 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

In this case, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 2005, prior to initially adjudicating his claims in April 2006, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  Moreover, a February 2009 letter also complied with Dingess by discussing the "downstream" disability rating and effective date elements of these claims.  And of equal or even greater significance, after providing that additional Dingess notice, the claims since have been readjudicated in a February 2014 Supplemental Statement of the Case (SSOC).  If, for whatever reason, VCAA notice was not provided prior to initially adjudicating a claim or, if provided, it was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim, including in a statement of the case (SOC) or, as here, supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He therefore has received all required notice concerning his claims.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of these claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, private treatment records, and any relevant lay statements.  Additionally, he was provided a VA compensation examination in March 2012 for a medical opinion concerning whether the conditions being claimed are due to undiagnosed illnesses or otherwise related or attributable to his service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

And as concerning the April 2014 Travel Board hearing, the presiding Veterans Law Judge (VLJ) duly explained the important issues - including in terms of the Veteran needing to show these claimed conditions have some relationship with his military service, either as manifestations of undiagnosed illnesses or by some other means of attribution.  As well, the presiding VLJ identified potential sources of evidence that might have been overlooked or that might tend to substantiate the claims by establishing this required correlation.  So there was compliance with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, in the questioning and responses, the Veteran and his representative demonstrated their actual knowledge of the type of evidence and information needed to substantiate these claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

II.  Rules and Regulations

Service connection is granted for disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim because there is no existing disability to relate or attribute to the Veteran's service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


DJD, i.e., arthritis, though not also DDD, is considered a chronic condition, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was noted during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic,' is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.


In-service notation of a condition does not require medical evidence where 'the condition is of a type as to which a lay person's observation is competent.'  However, although prong (3) does not require medical nexus evidence, 'because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.'  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and 'may provide sufficient support for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  This is a case-by-case determination.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record (medical and lay) and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Analysis

Turning now to the facts of this particular case, the Board sees that the Veteran's DD Form 214 shows that he had 3 years, 9 months, and 6 days of foreign service, and that as a result of that service he received the Kuwait Liberation Medal.  He is, therefore, a 'Persian Gulf War Veteran' by regulation (i.e., had active military service in the Southwest Asia theater of operations during this war).  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic 
multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.


An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

In this particular instance, however, the Veteran's joint pains, fatigue, and breathing problems have been attributed to known (rather than unknown) clinical diagnoses.  To wit, the March 2012 VA examiner attributed the joint pains to DJD (arthritis) of the knees and hands, and to DDD of the cervical and lumbar spine.  The examiner specifically explained that DJD and DDD are not conditions recognized for presumptive service connection based on Gulf War Syndrome.  The examiner also explained that the Veteran's fatigue was a symptom of his diagnosed obstructive sleep apnea (i.e., he does not get a restful or peaceful night of sleep, owing to this disorder, so is tired the next day).  An August 2012 addendum additionally indicated that pulmonary function tests (PFTs) were consistent with a possible restrictive condition due to obesity (so being overweight), so this, too, would not be due to an undiagnosed illness.  Since the VA examiner has determined the Veteran's multiple-joint pain, fatigue, and respiratory disorder are not manifestations of undiagnosed illness of the type contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, he must show the required linkage between these conditions and his military service.  That is to say, there is no presumption of this correlation.  Gutierrez, 19 Vet. App. at 8-9.


The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report 'if further evidence or clarification of the evidence ... is essential for a proper appellate decision').

As for in-service incurrence of a relevant injury or disease to account for his multiple-joint pain and tendonitis, the Board recognizes that the Veteran had a single complaint of knee pain in an April 1982 service treatment record (STR).  The diagnosis was chondromalacia.  But in a subsequent August 1990 special forces examination report, the examiner noted no abnormalities of the lower extremities, as well as no abnormalities of the spine or upper extremities.  In a February 2006 private treatment record, a private examiner reaffirmed the Veteran did not have any then current musculoskeletal complaints, and, on objective physical examination, there was no tenderness, defects, crepitation, decreased range of motion, atrophy or abnormal strength in his head, neck, spine, or extremities.

During an even more recent March 2012 VA examination, the Veteran specifically complained of pain in his knees, shoulders, hands, and feet for the last 10 years, so since 2002 or thereabouts.  The examiner conducted a physical examination and found that the Veteran had physical findings consistent with DJD (again, meaning arthritis).  X-rays showed this DJD affected multiple joints - namely, the knees and hands, and that there was DDD of the cervical and lumbar segments of the spine.  The examiner opined that the DJD and DDD of the various joints are most likely due to the aging process (i.e., simply getting older) and genetic predisposition and that the tendonitis was due to repetitive use.  There was no association by this VA compensation examiner of any of this present-day disability, regardless of the particular diagnosis (e.g., DJD, DDD, tendonitis or whatever) with anything that 

had occurred during the Veteran's military service, and this is a prerequisite to granting service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Also of record are VA treatment records from December 2009 to February 2013 showing the Veteran's complaints of pain associated with his joints starting in September 2010.  Conversely, private treatment records, dated from January 2003 to February 2006, show no complaints of joint pain.  In any event, there are no medical nexus opinions in these private or VA treatment records even suggesting his joint pains are attributable to his military service.  Given as well the fact that the first documented complaints of pain in his joints was not until 2010, so approximately 16 years after the conclusion of his active duty service in 1994, he also is not entitled to presumptive service connection for his DJD diagnoses.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

For the claim for service connection for fatigue on a direct basis, the March 2012 VA examiner indicated that the Veteran does not have a current diagnosis of chronic fatigue syndrome (CFS), so not the type of disability contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Based upon review of the evidence, the Board finds the Veteran's claim for service connection for fatigue must fail because the medical evidence of record does not indicate a current diagnosis of this condition - that is, as an actually ratable disability rather than merely a symptom of something else (i.e., obstructive sleep apnea), which, itself, at least at the moment, has not been attributed to his service or shown to have incepted during his service or otherwise be related or attributable to his service.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  To the extent there is a claim for service connection for obstructive sleep apnea (causing this fatigue), this will be addressed in the remand below.


As for in-service incurrence of any relevant injury or disease to account for his claimed respiratory disorder, the Board recognizes that the Veteran had multiple treatments for upper respiratory infections while in service.  But in an August 1990 special forces examination report, the examiner noted no abnormalities of the lungs.  VA treatment records from December 2009 to February 2013 and private treatment records dated from January 2003 to February 2006 show no complaints of breathing disorders, and physical exams routinely showed the Veteran's lungs were clear to auscultation.  During the March 2012 VA examination, the examiner determined that a PFT with lung volumes was necessary to determine the etiology of the Veteran's claimed respiratory disorder.  The Veteran underwent this requested testing, and the examiner concluded the Veteran's possible restrictive condition is due to obesity (being overweight).  To the extent the Veteran has asserted a breathing disorder due instead to exposure to asbestos during his military service, he has presented no contrary medical evidence relating his current condition to his service or diagnosing asbestosis or other asbestos-exposure-related disease or relating his current respiratory pathology to asbestos exposure.

There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) ("M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).  VA must analyze the Veteran's claim for service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997). 

An asbestos-related disease can develop from brief exposure to asbestos.  Id.  The most common disease resulting from exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1, Part VI, 7.21(a)(3). 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  See M21-1, Part VI, 7.21.

Here, even aside from the claim of exposure to asbestos and consequent disease, the only evidence supporting these claims is the Veteran's personal, unsubstantiated, assertions that his multiple-joint pain and tendonitis are due to his military service.  He testified during his April 2014 hearing that he had experienced joint pain and fatigue since his service.  The Board must analyze the credibility and probative value of evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  But competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

The Veteran is competent to assert a lay history of continuity of symptomatology (e.g., pain associated with his various joint disorders) he personally experienced dating back to when he was in the military.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  On the other hand, his reported statements in this regard simply are not credible because he separated from active duty service in 1994, and the first post-service complaints of joint pain were not until September 2010, the first complaints of breathing problems in 2005, at least 10 years after his separation from service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period after service without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

The Board also has considered the holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), including that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence such as actual treatment records.  But while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Moreover, this is not a case in which the record is merely silent regarding whether the Veteran experienced a continuity of joint pain or breathing problems following his separation from active service.  Rather, he expressly denied musculoskeletal and lung problems at the time of his Special-Forces examination in August 1990, and he denied musculoskeletal and respiratory problems in a February 2006 private treatment record.  In essence, then, the Board does not find his more recent contentions contrarily alleging a continuity of symptoms since service for his claimed disabilities as credible, even if competent, so not ultimately probative.  Indeed, courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to in turn receive the best or most appropriate medical care.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  It seems illogical that the Veteran would not have earlier complained about the problems he now alleges he has had since his service, when considering he earlier had this opportunity in the course of his prior evaluation and treatment.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).

For these reasons and bases, the Board finds that the preponderance of the evidence is against these claims.  And as the preponderance of the evidence is against these claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, this appeal of these claims is denied.


ORDER

The claim of entitlement to service connection for joint pain, including as due to undiagnosed illness, is denied.

The claim of entitlement to service connection for tendonitis, including as due to undiagnosed illness, is denied.

The claim of entitlement to service connection for fatigue, including as due to undiagnosed illness, is denied.

The claim of entitlement to service connection for breathing problems, including as a result of chemical or asbestos exposure, is denied.


REMAND

The Veteran additionally claims he has hypertension that was either incurred in service or is due to chemical exposure during the Persian Gulf War.  In his STRs, he had a blood pressure of 146/100 in January 1982.  In an August 1983 STR, he again had his blood pressure checked and the readings were 130/84 on the right and 130/30 on the left.  The examiner noted possible borderline hypertension.  In an October 1991 blood pressure note, the examiner noted a screening blood pressure of 140/88.  The examiner determined a three day follow-up blood pressure screening was unnecessary.  In a March 2004 private treatment record, the examiner noted the Veteran had elevated blood pressure.  The first diagnosis of hypertension is in a June 2004 private treatment record.  In an August 2005 letter, the Veteran asserted his hypertension is due to exposure to chemicals while serving in the Persian Gulf War.  In a May 2009 letter, his private physician indicated she has been treating him since 2002 and that his blood pressure was 104/82 during the initial visit.  She further indicated that he has had numerous periods of elevated blood pressure and that his hypertension may have worsened by the stress of the Gulf War combat experiences.  In March 2012, the Veteran had a VA examination.  The examiner determined the Veteran's hypertension was not related to undiagnosed illness, but failed to give a direct opinion as to whether the Veteran's hypertension instead was caused or incurred during his active service, or within the one year presumptive period following his service, and failed to give a secondary opinion as to whether the hypertension was caused or aggravated by chemical exposure during the Persian Gulf War or his service-connected PTSD.  The Board therefore finds that an additional VA opinion is needed.

The Veteran also asserts he has a foot disorder due to the lack of arch support in his shoes during his active service.  His STRs include complaints and treatment for calluses in service.  Post-service VA treatment records also include complaints and treatment for calluses and a February 2006 private treatment record includes a diagnosis of rigid pes cavus.  However, the Veteran has conceded that he has some symptoms affecting his feet owing to his nonservice-connected diabetes mellitus (e.g., the associated peripheral neuropathy).  The Board nevertheless finds that a comprehensive foot examination is needed to determine whether he has a bilateral foot disorder that is the result of disease or injury incurred during his service.  As he has not had a VA foot examination for an etiology opinion, one must be provided before deciding this claim.

As well, the Veteran has asserted he has diabetes due to chemical exposure during the Persian Gulf War.  The March 2012 VA examiner determined the Veteran did not have diabetes because of undiagnosed illness, and the Veteran has known risk factors for diabetes.  But the examiner did not discuss what those risk factors are, and the examiner did not give an opinion on whether the Veteran has diabetes due to chemical exposure during his service.  As such, the Board finds a VA addendum opinion is necessary.  As the claim for service connection for diabetes is being remanded for this supplemental comment, the Board finds that the claim for an eye disorder also must be remanded.  The Veteran has asserted that his eye disorder is being aggravated by his diabetes; therefore, his eye disorder claim is inextricably intertwined with the issue of his entitlement to service connection for diabetes.  Adjudication of the eye claim therefore must be deferred pending completion of the additional evidentiary development concerning the underlying claim for diabetes.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together to avoid piecemeal adjudication of claims with common parameters).

Lastly, in his May 2013 substantive appeal, the Veteran asserted he has sleep apnea due to his service connected headaches.  There is no opinion currently in the file considering this claim of entitlement to service connection for sleep apnea as a secondary disorder to a service-connected disability.  The Board thus finds that a medical nexus opinion is needed concerning this, also. 

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file the records of all relevant VA or other treatment or evaluation for the Veteran's claimed disorders (those still at issue).  If his authorization is needed, have him complete the necessary form (VA Form 21-4142).  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Obtain a VA medical opinion as to the nature and etiology of the Veteran's hypertension.  The Veteran need not be scheduled for a VA examination unless the designated clinician deems it necessary.  The entire claims file, including a copy of this decision and remand, must be made available to the clinician for review of the relevant medical history.  This clinician must note in the opinion that the evidence in the claims file has been reviewed, so considered.

After reviewing the file, the designated clinician must render opinions as to the following: 

A.  The likelihood (very likely, as likely as not, or unlikely) that the Veteran's hypertension was directly incurred during service - meaning incepted during his service.  The commenting clinician should consider, among other pertinent evidence, the report of possible borderline hypertension in service. 

B.  The likelihood (very likely, as likely as not, or unlikely) the Veteran had hypertension within a year of his discharge from service, and to a compensable degree (meaning to at least 10-percent disabling), to in turn warrant presuming it was incurred during his service.

C.  The likelihood (very likely, as likely as not, or unlikely) that the Veteran's hypertension may be related to his service-connected headaches or PTSD, meaning caused OR aggravated by these other disorders.  The clinician should consider, among other pertinent evidence, the private physician's May 2009 letter.

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.


3.  Obtain a VA medical opinion as to the nature and etiology of the Veteran's diabetes.  The Veteran need not be scheduled for a VA examination unless the designated clinician deems it necessary.  The entire claims file, including a copy of this decision and remand, must be made available to the clinician for review of the relevant medical history.  This clinician must note in the opinion that the evidence in the claims file has been reviewed, so considered.

After reviewing the file, the designated clinician must render opinions as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's diabetes was incurred during or caused by his active service, including especially his claimed exposure to toxic chemicals during the Persian Gulf War.  If, instead, the examiner concludes the Veteran's diabetes is unrelated to his service, either directly (incepted during service) or presumptively (manifested within a year of discharge), and that the Veteran had the common risk factors for developing this disease, then the examiner is asked to specify what those risk factors were (e.g., obesity, etc.).

It therefore is critical the examiner discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.


4.  Obtain a VA medical opinion as to the nature and etiology of the Veteran's obstructive sleep apnea.  The Veteran need not be scheduled for a VA examination unless the designated clinician deems it necessary.  The entire claims file, including a copy of this decision and remand, must be made available to the designated clinician for review of the relevant medical history.  This clinician must note in the opinion that the evidence in the claims file has been reviewed, so considered.

After reviewing the file, the designated clinician must render opinions as to the following: 

A. The likelihood (very likely, as likely as not, or unlikely) that the Veteran's obstructive sleep apnea was incurred during or caused by his active service.  

B. The likelihood (very likely, as likely as not, or unlikely) that the Veteran's sleep apnea alternatively may be secondarily related to his service, meaning caused OR being aggravated by his service-connected headaches.

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.


5.  Schedule a VA compensation examination (feet evaluation) for a medical nexus opinion concerning the etiology of the Veteran's bilateral foot disorder, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to his military service - including the treatment for calluses.  It is essential the claims file be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed.  

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

6.  Then readjudicate these remaining claims of entitlement to service connection an eye disorder, a foot disorder, hypertension, diabetes, and sleep apnea in light of this and all other additional evidence.  If any claim continues to be denied, send the Veteran and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


